iDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 3, filed 11/29/2020, with respect to the rejection of claims 1 and 11 in view of Horikawa and Oyaizu have been fully considered and are persuasive.  The rejection of claims 1, 11 and dependent claims 1-10 and 12-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, appears to teach, suggest, or obviate the invention of at least claim 1 or 11.  Claims 1 and 11 are drawn to electrolyte additives comprising the compounds recited therein.  The prior art of record, alone, or in combination, does not appear to teach, suggest, or obviate the claimed compounds.  Oyaizu et al. (“Palladium-Catalyzed Synthesis of Oligo(methylthio)aniline and Conversion to Polyacene-Type Electrolytes Bearing Phenothiazinium Repeating Units”, Macromolecular Chemistry and Physics, Vol. 203., Pg. 1328-1336, 2002, hereafter Oyaizu) teaches the use of aniline based compounds as electrolyte materials but does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRENT C THOMAS/Examiner, Art Unit 1724                   

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796